DETAILED ACTION
This communication is response to the application filed 12/10/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,212,875 (hereafter Patent ‘875). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application and the claims of Patent ‘954 are both claiming the same invention with minor different. Thus, both set of claims are obvious variant of each since applicant merely broadens the independent claims of Patent ‘875 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘875 encompass the claims of the current application since all the limitations of the independent claims of the current application are transparently found in the independent claims of Patent ‘875.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,652,954 (hereafter Patent ‘954). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application and the claims of Patent ‘954 are both claiming the same invention with minor different. Thus, both set of claims are obvious variant of each since applicant merely broadens the independent claims of Patent ‘954 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘954 encompass the claims of the current application since all the limitations of the independent claims of the current application are transparently found in the independent claims of Patent ‘954.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0264588 to Li et al. (hereafter Li) in view of US Pub. 2016/0338119 Bodas et al. (hereafter Bodas).

Regarding claim 1, Li discloses a relay node for allocating resources in a mobile telecommunications system, the resources being for a relay node to operate as a terminal-to-terminal relay for a device-to-device (D2D) communication between a first terminal and a second terminal (see Li, Fig 6 shows exemplary terminal-to-terminal relay corresponding to, for example, UE2 620 and UE4 635; ¶ 0086-¶ 0093), the relay node comprising: 
a transceiver; and control circuitry configured to: identify a resource pool for terminal-to-terminal relaying (see Li, ¶ 0090: in a first mode (Mode 1), an eNB or a relay node schedules resources used by a D2D UE; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; The Sa indicates resources for D2D data); 
allocate first resources from the resource pool for the first terminal to communicate via the relay node for the D2D communication (see Li, ¶ 0090: in a first mode (Mode 1), an eNB or a relay node schedules resources used by a D2D UE; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; The Sa indicates resources for D2D data; ¶ 0091: in a second mode (Mode 2), a UE, on its own, selects resources from resource pool(s) to transmit D2D data and D2D control information; The resource pool(s) can also be indicated in system information block from an eNB or a relay node); 
allocate second resources from the resource pool for the second terminal to communicate via the relay node for the D2D communication (see Li, ¶ 0090: in response, the D2D UE transmits SA to other D2D UEs in the indicated resources; The SA indicates resources for D2D data; ¶ 0091: in a second mode (Mode 2), a UE, on its own, selects resources from resource pool(s) to transmit D2D data and D2D control information; The resource pool(s) can also be indicated in system information block from an eNB or a relay node; the resource pool(s) for D2D data and D2D control can be the same or different); and 
notifying the first and second terminals of the allocated first and second resources (see Li, ¶ 0087-¶ 0092; ¶ 0100-¶ 0101).
Li discloses notifying the first and second terminals of the allocated first and second resources but does not explicitly disclose notifying the allocated resources through transmitting of grant messages.
However, Bodas discloses transmit, via the transceiver, one or more grant messages notifying the first and second terminals of the allocated first and second resources (see Bodas, ¶ 0030: a base station 105 or a relay 135 facilitates the scheduling of resources for D2D communications; ¶ 0033: the relay 135 may transmit information relating to the relay 135 to the second UE 115. The second UE 115 may transmit the information relating to the relay 135 to the first UE 115. The first UE 115 and second UE 115 may communicate through, or using, the relay 135; ¶ 0040: message may further include information relating to the relay 135-a, such as information needed for the D2D pair to operate through the relay 135-a. As discussed above, the information may include an identification of the relay 135-a, an MCS, etc. The message transmitted from the second UE 115-c may inform the first UE 115-b of the presence of the relay 135-a. At times, higher-layer authentication may be performed, allowing the D2D pair to operate using the relay 135-a; ¶ 0049-0050: at block 330, the relay 135-b may transmit information associated with the relay device 135-b to the second device 115-e, the information including an identification of the relay device 135-b, or a modulation and coding scheme (MCS), or a combination thereof; at block 335, the second device 115-e may transmit the information associated with the relay 135-b to the first device 115-d).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of transmit, via the transceiver, one or more grant messages notifying the first and second terminals of the allocated first and second resources as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 2, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry identifies the resource pool by: requesting, via the transceiver, a resource pool allocation from a base station; and receiving, via the transceiver, an allocation of the resource pool from the base station (see Li, ¶ 0090: an eNB or a relay node schedules resources used by a D2D UE to transmit D2D data and D2D control information; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; In response, the D2D UE transmits SA to other D2D UEs in the indicated resources; ¶ 0091: the resource pool(s) can also be indicated in system information block from an eNB or a relay node).

Regarding claim 3, Li in view of Bodas discloses relay node of claim 2, wherein the requesting the resource pool allocation is responsive to receiving the relay request from the first terminal (see Li, ¶ 0090).
Bodas also wherein the relay node requesting the resource pool allocation is responsive to receiving a terminal-to-terminal relaying resource allocation request from the first terminal (see Bodas, ¶ 0006; ¶ 0031).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 4, Li in view of Bodas discloses the relay node of claim 2, wherein the control circuitry is further configured to release the allocated resource pool by transmitting, via the transceiver, a resource pool release message to the base station (see Li, ¶ 0090: an eNB or a relay node schedules resources used by a D2D UE to transmit D2D data and D2D control information; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; ¶ 0091: the resource pool(s) can also be indicated in system information block from an eNB or a relay node).

Regarding claim 5, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry identifies a pre- allocated resource pool (see Li, ¶ 0091; ¶ 0096: preconfigured resource pool(s)).
Bodas also discloses wherein the control circuitry identifies a pre- allocated resource pool (see Bodas, ¶ 0006: the relay may identify a first message transmitted from a first device directed to a second device using D2D communications on a first set of resources; ¶ 0041: relay 135-a may facilitate communications between the first UE 115-b and the second UE 115-c, such as using communication link 145-b and communication link 145-c).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 6, Li in view of Bodas discloses the relay node of claim 1, wherein the D2D communication is one of a unicast, a groupcast or a broadcast communication (see Li, ¶ 0038: LTE D2S multicast communication such as broadcasting or groupcasting has been identified as potential means for D2D communication where UEs are able to transmit messages to all in-range D2D-enabled UEs or a subset of UEs which are members of particular group).
Bodas also discloses wherein the D2D communication is one of a unicast, a groupcast or a broadcast communication (see Bodas, ¶ 0030: one or more of a group of UEs 115 utilizing D2D communications may be within the coverage area 110 of a cell. Other UEs 115 in such a group may be outside the coverage area 110 of a cell, or otherwise unable to receive transmissions from a base station 105. In some cases, groups of UEs 115 communicating via D2D communications may utilize a one-to-many (1:M) system in which each UE 115 transmits to every other UE 115 in the group).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 7, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry allocates the first resources upon at least one of: request from the first terminal; request from the second terminal; receiving instructions from the base station; and determination by the control circuitry (see Li, ¶ 0090: an eNB or a relay node schedules resources used by a D2D UE to transmit D2D data and D2D control information; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; ¶ 0091: the resource pool(s) can also be indicated in system information block from an eNB or a relay node).

Regarding claim 8, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry allocates the second resources upon at least one of: request from the first terminal; request from the second terminal; receiving instructions from a base station; and determination by the control circuitry (see Li, ¶ 0090: an eNB or a relay node schedules resources used by a D2D UE to transmit D2D data and D2D control information; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; ¶ 0091: the resource pool(s) can also be indicated in system information block from an eNB or a relay node).

Regarding claim 9, Li in view of Bodas discloses the relay node of claim 1, wherein at least one of the allocating the first resources and allocating the second resources is based on one or more of: a resource allocation request from one of the first terminal and the second terminal; a determination by the control circuitry to operate as a terminal-to-terminal relay for the D2D communication; and a notification from a base station and/or from one of the first and second terminals that the relay node has been selected for relaying the D2D communication (see Li, ¶ 0213: one or more nodes can request a D2D UE to be a relay; In certain embodiment, the decision to request which node should be a relay is also related to battery state).

Regarding claim 10, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry transmits the one or more grant messages by at least one of: broadcasting the first resources to a group of terminals comprising the first terminal; and broadcasting the second resources to a group of terminals comprising the second terminal (see Li, ¶ 0090; ¶ 0182; ¶ 0257).
Bodas also discloses wherein the control circuitry transmits the one or more grant messages by at least one of: broadcasting the first resources to a group of terminals comprising the first terminal; and broadcasting the second resources to a group of terminals comprising the second terminal (see Bodas, ¶ 0030: One or more of a group of UEs 115 utilizing D2D communications may be within the coverage area 110 of a cell. Other UEs 115 in such a group may be outside the coverage area 110 of a cell, or otherwise unable to receive transmissions from a base station 105. In some cases, groups of UEs 115 communicating via D2D communications may utilize a one-to-many (1:M) system in which each UE 115 transmits to every other UE 115 in the group. In some cases, a base station 105 or a relay 135 facilitates the scheduling of resources for D2D communications. In other cases, D2D communications are carried out independent of a base station 105 or a relay 135).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 11, Li in view of Bodas discloses the relay node of claim 1, wherein the first resources are for one or both of resources for the first terminal to transmit signals to the relay node and resources for the relay node to transmit signals to the first terminal (see Li, ¶ 0034: TX and RX resources).
Bodas also discloses wherein the first resources are for one or both of resources for the first terminal to transmit signals to the relay node and resources for the relay node to transmit signals to the first terminal (see Bodas, Fig 2, link 145-b and link 145-c; ¶ 0041: the relay 135-a may facilitate communications between the first UE 115-b and the second UE 115-c, such as using communication link 145-b and communication link 145-c. Facilitating communications may include the relay 135-a interacting with both the first UE 115-b and the second UE 115-c. For example, the first UE 115-b may transmit a message intended for the second UE 115-c, to the relay 135-a. The relay 135-a may then transmit the message from the first UE 115-b to the second UE 115-c. Further, the second UE 115-c may transmit a message intended for the first UE 115-b to the relay 135-a. The relay 135-a may then transmit the message from the second UE 115-c to the first UE 115-b).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 12, Li in view of Bodas discloses the relay node of claim 1, wherein the second resources are for one or both of resources for the second terminal to transmit signals to the relay node and resources for the relay node to transmit signals to the second terminal (see Li, ¶ 0034: TX and RX resources).
Bodas also discloses wherein the second resources are for one or both of resources for the second terminal to transmit signals to the relay node and resources for the relay node to transmit signals to the second terminal (see Bodas, Fig 2, link 145-b and link 145-c; ¶ 0041: the relay 135-a may facilitate communications between the first UE 115-b and the second UE 115-c, such as using communication link 145-b and communication link 145-c. Facilitating communications may include the relay 135-a interacting with both the first UE 115-b and the second UE 115-c. For example, the first UE 115-b may transmit a message intended for the second UE 115-c, to the relay 135-a. The relay 135-a may then transmit the message from the first UE 115-b to the second UE 115-c. Further, the second UE 115-c may transmit a message intended for the first UE 115-b to the relay 135-a. The relay 135-a may then transmit the message from the second UE 115-c to the first UE 115-b).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bodas and incorporate it into the system of Li to achieve an efficient use of communication resources in order to improve device-to-device communication by selecting reliable relay node (see Bodas, ¶ 0005).

Regarding claim 13, Li in view of Bodas discloses the relay node of claim 1, wherein the control circuitry is further configured to release the first and second resources upon at least one of: determination that the relay node will no longer operate as a terminal-to-terminal relay for the D2D communication; and termination of the D2D communication (see Li, ¶ 0090: an eNB or a relay node schedules resources used by a D2D UE to transmit D2D data and D2D control information; The eNB or the relay node indicates to the D2D UE certain resources for scheduling assignment (SA) transmission; ¶ 0091: the resource pool(s) can also be indicated in system information block from an eNB or a relay node; ¶ 0189). Obviously, the resources will be released when the relay node no longer operate as a terminal-to-terminal relay for the device-to-device communication, and termination of the device-to-device communication. This will ensure the resources are used for other active communication in order to effectively utilize communication resources.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2016/0295565 to KIM et al. discloses a method and apparatus for allocating D2D resources using relay UE in a wireless communication system supporting D2D communication. The method may include receiving D2D resource allocation information related to a first resource set used in a first cluster from the head UE of the first cluster and transmitting the received D2D resource allocation information to head UE of a second cluster.
US Pub. 2017/0230941 to AGIWAL et al. discloses resource allocation method and device capable of preventing resource conflict in a wireless communication system supporting device-to-device (D2D) communication is provided. The resource allocation method includes transmitting to a base station, by a relay user equipment (UE) located within a coverage of the base station, a message comprising indication information related to the relay UE, and performing, by the relay UE, D2D communication with a remote UE located out of the coverage by using a first resource, the first resource being allocated by the base station based on the indication information.
US Patent 9,974,066 to Novian et al. discloses a method includes configuring one or multiple pools of Device-to-Device (D2D) communication resources by an eNodeB (eNB). The method also includes signaling of the configured pool(s) of D2D communication resources by the eNB to a first User Equipment (UE) and a plurality of UEs using a common broadcast channel; and sending a request for one or multiple D2D communication resources to an eNB by the first UE configured to transmit D2D messages. The method also includes determining one or multiple resources for D2D communication by an eNB for the first UE. The method also includes communicating D2D resource allocation information to the first UE. The method also includes communicating D2D resource allocation information by the first UE to multiple UEs; and transmitting D2D data by the first UE to multiple UEs.
US Patent 9,155,002 to Jang et al. discloses method and apparatus for performing a handover during a device-to-device communication in a wireless access system are disclosed. More particularly, the method comprises: a first device sensing a handover state by considering a link quality with a second device while performing device-to-device communication with the second device; the first device measuring channel quality with respect to neighboring devices by using a reference signal that is transmitted from the neighboring devices; the first device transmitting a handover request message to a relay device in order to start handover the relay device selected from the neighboring devices based on measuring channel quality; the first device receiving from the relay device a handover completion message indicating the completion of resource allocation; and the first device performing the device-to-device communication with the second device by using a resource that is allocated by the relay device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464